                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

SHAWN FLYNN,               )                    2:19-CV-0213-MMD-CLB
                           )
           Plaintiffs,     )                    MINUTES OF THE COURT
                           )
     vs.                   )                    February 20, 2020
                           )
JAMES DZURENDA, et al.,    )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      The court has reviewed plaintiff’s emergency motion for preliminary injunction (ECF
No. 43). All briefing on this motion is hereby STAYED. The courtroom administrator will
contact the parties to set a hearing as soon as possible to discuss the status of this case
and the briefing procedure for this motion.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
